DETAILED ACTION
The Examiner assigned to this case has changed. Please note the Examiner’s contact information at the close of this Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment, Response to Arguments
Applicant's amendment and argument filed 11/9/2020, in response to the non-final rejection, are acknowledged and have been fully considered. 
Applicant has amended claims 21 and canceled claims 23-28. Applicant has further argued that the claims as amended recite a composition free of an adhesive layer and containing a EVA copolymer having a 15-60% w/w vinyl acetate content which is not taught or suggested by the cited references of EP ‘445 or EP ‘445 in view of US ‘588 (each of record). Applicant’s argument is found to be PERSUASIVE. Accordingly the grounds of rejection under 35 USC 103 are hereby withdrawn. Any other previous rejection or objection not mentioned herein is withdrawn.
	 
EXAMINER’S COMMENT
Claims 21, 22, and 29-35 are pending and have been examined on the merits. The claims have been examined on the merits and found allowable. Please refer to the rejoinder statement below regarding claim 35.

REJOINDER
Claim 35 is hereby rejoined and has been fully examined on the merits, along with the pending claims, under 37 CFR 1.104. Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement/election as set forth in the Office action mailed on 4/23/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Conclusion
Claims 21, 22, and 29-35 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J KOSAR whose telephone number is (571)270-3054.  The examiner can normally be reached on Mon.-Fri. 9-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Terry McKelvey can be reached on (571)272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/AARON J KOSAR/Primary Examiner, Art Unit 1655